Exhibit 10.5

AMENDED AND RESTATED

CHICOPEE SAVINGS BANK

CHANGE IN CONTROL AGREEMENT

This AGREEMENT (“Agreement”), as amended and restated, is hereby entered into as
of November 20, 2008, by and between Chicopee Savings Bank (the “Bank”), a
Massachusetts-chartered financial institution, with its principal offices at 70
Center Street Chicopee, Massachusetts 01013 , Russell J. Omer (“Executive”) and
Chicopee Bancorp, Inc. (the “Company”), a Massachusetts-chartered corporation
and the stock holding company of the Bank, as guarantor.

WHEREAS, the Bank, the Company and the Executive entered into a change in
control agreement effective July 19, 2006; and

WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect his position with the Bank in the event of a
change in control of the Bank or the Company for the period provided for in this
Agreement; and

WHEREAS, Executive and the Boards of Directors of the Bank and the Company
desire to enter into an amended and restated agreement setting forth the terms
and conditions of payments due to Executive in the event of a change in control
and the related rights and obligations of each of the parties and to bring the
Agreement into compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations and guidance issued with
respect to Section 409A.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

 

1. Term of Agreement.

(a) The term of this Agreement shall be deemed to have commenced as of July 19,
2006 and shall continue for a period of thirty-six (36) full calendar months
thereafter. Commencing on the date of the execution of this Agreement, the term
of this Agreement shall be extended for one day each day until such time as the
board of directors of the Bank (the “Board”) or Executive elects not to extend
the term of the Agreement by giving written notice to the other party in
accordance with Section 7 of this Agreement, in which case the term of this
Agreement shall be fixed and shall end on the third anniversary of the date of
such written notice.

(b) Notwithstanding anything in this Section to the contrary, this Agreement
shall terminate if Executive or the Bank terminates Executive’s employment prior
to a Change in Control.

 

2. Change in Control.

(a) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by the termination of
Executive’s employment in accordance with the terms of this Agreement, other
than for Just Cause, as defined in Section 2(c) of this Agreement, the
provisions of Section 3 of this Agreement shall apply. Upon the occurrence of a
Change in Control, Executive shall have the right to elect to voluntarily
terminate his employment at any time during the term of this Agreement following
an event constituting “Good Reason.”



--------------------------------------------------------------------------------

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events without the Executive’s consent:

 

  (i) The assignment to Executive of duties that constitute a material
diminution of Executive’s authority, duties, or responsibilities (including
reporting requirements);

 

  (ii) A material diminution in Executive’s base salary;

 

  (iii) Relocation of Executive to a location outside a radius of thirty-five
(35) miles of the Bank’s Chicopee, Massachusetts office; or

 

  (iv) Any other action or inaction by the Bank or the Company that constitutes
a material breach of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Bank shall be given notice and an opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by Executive.
Executive’s resignation hereunder for Good Reason shall not occur later than one
hundred fifty (150) days following the initial date on which the event Executive
claims constitutes Good Reason occurred.

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of:

 

  (i) Merger: The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

  (ii) Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

 

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Bank’s or Company’s Board of Directors; provided, however, that
for purposes of this clause (iii), each director who is first elected by the
board (or first nominated by the board for election by the stockholders) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

 

  (iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Just Cause. The term “Just Cause” shall
mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, any breach of fiduciary duty

 

2



--------------------------------------------------------------------------------

involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses), final cease and desist order, or any material breach of any provision
of this Agreement. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Just Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
a majority of the entire membership of the Board of Directors of the Bank at a
meeting of the Board of Directors called and held for that purpose (after
reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors, Executive was guilty of conduct
justifying termination for Just Cause and specifying the particulars thereof in
detail. Executive shall not have the right to receive compensation or other
benefits for any period after termination for Just Cause. During the period
beginning on the date of the Notice of Termination for Just Cause pursuant to
Section 4 hereof through the Date of Termination, stock options granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested stock awards granted to Executive under any stock benefit plan of the
Association, the Company or any subsidiary or affiliate thereof, vest. At the
Date of Termination, such stock options and any such unvested stock awards shall
become null and void and shall not be exercisable by or delivered to Executive
at any time subsequent to such termination for Just Cause.

 

3. Termination Benefits.

(a) If, within two (2) years of a Change in Control, Executive voluntarily
terminates employment for Good Reason (in accordance with Section 2(a) of this
Agreement) or if the Bank involuntarily terminates his employment, Executive
shall receive:

 

  (i) a lump sum cash payment equal to three (3) times the Executive’s average
annual compensation (based on taxable income reported in Box 1 of Executive’s
Form W-2) for the five (5) preceding calendar years. Such payment shall be made
not later than five (5) days following Executive’s termination of employment and
shall be reduced, if necessary, to avoid an excess parachute payment as noted in
paragraph (b) of this Section 3.

 

  (ii) Continued benefit coverage under all Bank health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the “Employee Benefit Plans”) for a period of thirty-six (36) months following
Executive’s termination of employment. Said coverage shall be provided under the
same terms and conditions in effect on the date of Executive’s termination of
employment. Solely for purposes of benefits continuation under the Employee
Benefit Plans, Executive shall be deemed to be an active employee. To the extent
that benefits required under this Section 3(a) cannot be provided under the
terms of any Employee Benefit Plan, the Bank shall enter into alternative
arrangements that will provide Executive with comparable benefits.

The Bank shall pay the aggregate sum of these amounts to Executive in a single
lump sum payment (without any mitigation) no later than ten (10) business days
following Executive’s termination of employment.

(b) Notwithstanding the preceding provisions of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
to avoid such a result, Termination Benefits will be reduced, if necessary, to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with said Section 280G.

 

3



--------------------------------------------------------------------------------

The allocation of the reduction required hereby among the Termination Benefits
provided by this Section 3 shall be determined by Executive.

(c) Notwithstanding the foregoing, in the event Executive is a “Specified
Employee” (as defined herein) no payment shall be made to Executive under
sub-section 3(a) prior to the first day of the seventh month following the Event
of Termination in excess of the “permitted amount” under Section 409A of the
Code. For these purposes the “permitted amount” shall be an amount that does not
exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination. The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination. Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.

 

4. Notice of Termination.

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).

 

5. Source of Payments.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Association are not
timely paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

 

6. Effect on Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.

 

4



--------------------------------------------------------------------------------

7. No Attachment.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Association and their respective successors and assigns.

 

8. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

10. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

 

11. Governing Law.

Except to the extent preempted by federal law, the validity, interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts, without regard to principles of conflicts of
law of the Commonwealth of Massachusetts.

 

12. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Association, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

5



--------------------------------------------------------------------------------

13. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Association, only if Executive is successful pursuant to a
legal judgment, arbitration or settlement.

 

14. Indemnification.

The Company or the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company or the Association (whether or not he continues to be a director or
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements.

 

15. Successors to the Bank and the Company.

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.

 

16. Miscellaneous.

Any payment made pursuant to this Agreement, or otherwise, is subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and FDIC
regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

 

17. Section 409A of the Code.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with b. below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

 

6



--------------------------------------------------------------------------------

(b) If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 3(a)(i) would be considered deferred compensation under
Section 409A of the Code, and, finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available (i.e., the
“short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury
Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum severance payment
possible in order to comply with an exception from the six month requirement and
make any remaining severance payment under Section 3(a)(i) to Executive in a
single lump sum without interest on the first payroll date that occurs after the
date that is six (6) months after the date on which Executive separates from
service.

(c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 3(a)(ii) it is not possible to
continue coverage for Executive and her dependents, or (y) when a separation
from service occurs Executive is a “specified employee” within the meaning of
Section 409A of the Code, and if any of the continued insurance coverage or
other benefits specified in Section 3(a)(ii) would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available for that particular insurance or other benefit, the Bank shall pay to
Executive in a single lump sum an amount in cash equal to the present value of
the Bank’s projected cost to maintain that particular insurance benefit (and
associated income tax gross-up benefit, if applicable) had Executive’s
employment not terminated, assuming continued coverage for 36 months. The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 17b. applies, on the first payroll date that occurs after the date
that is six (6) months after the date on which Executive separates from service.

(d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, Chicopee Savings Bank and Chicopee Bancorp, Inc. have caused
this amended and restated Agreement to be executed and their seals to be affixed
hereunto by their duly authorized officers, and Executive has signed this
Agreement, on the 20th day of November, 2008.

 

ATTEST:     CHICOPEE SAVINGS BANK /s/ Theresa C. Szlosek     By:   /s/ William
J. Wagner         For the Entire Board of Directors ATTEST:    

CHICOPEE BANCORP, INC.

            (Guarantor)

/s/ Theresa C. Szlosek     By:   /s/ William J. Wagner         For the Entire
Board of Directors   [SEAL]       WITNESS:     EXECUTIVE /s/ Theresa C. Szlosek
    /s/ Russell J. Omer       Russell J. Omer

 

8